Appeals dismissed, without costs, upon the ground that the orders appealed from do not finally determine the action within the meaning of the Constitution. The Appellate Division, in ordering a modification of the Supreme Court’s judgment, remitted the case to that court for a hearing and determination of issues with respect to (1) an extra allowance to the landowner, (2) costs and (3) disbursements. This remission rendered the Appellate Division’s determination nonfinal and, accordingly, the appeals are dismissed by the court sua sponte on the ground that the orders appealed from do not finally determine the action. (See Matter of City of Utica v. Weaver Sons Co., 259 N. Y. 584, *796inot. for rearg. den. 260 N. Y. 593; see, also, Town of Fallsburgh v. Silverman, 285 N. Y. 515; Cohen and Karger, Powers of the New York Court of Appeals, pp. 43, 47, 57-58.) The parties are directed to the provisions of CPLR 5601 (subd. [d]).